DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slightly" in claims 1, 20, and 28 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification provides no disclosure of the actual dopant ranges used. While the disclosure uses the designations of “+” and “-“ Applicant continues to argue that prior art disclosures designating “+” and “-“ do not read upon the claims and/or provide the same claimed functionality. Thus, it is completely unclear as to what Applicant means by having a dopant concentration that is “slightly lower” than that of the base region. The term “slightly” necessarily implies there is a certain level of doping at which it is more than “slightly” lower. However, no guidance has been provided in the specification or disclosure to discern that level. As such the independent claims are indefinite. Claims 2-9, 21-27, and 29-35 are rejected due to their dependence from one of said independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims1-9 and 20-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (U.S. Pub. No. 2016/0093624 A1) in view of Gupta et al. (U.S. Patent No. 7,268,373 B1).
Regarding claim 1, Luan discloses an integrated circuit array of thyristor memory cells comprising:
a set of cathode lines (FIG. 2: KL, see paragraph 0036);
a set of anode lines (FIG. 2: AL, see paragraph 0036);
a plurality of thyristor memory cells arranged in an array, each thyristor memory cell having:
	a cathode region connected to a cathode line (FIG. 15: 32, see paragraph 0045) and an anode region connected to an anode line (FIG. 15: 56, see paragraph 0047),
	and a first base region comprising a first conductivity type region and a second base region comprising a second conductivity type region (FIG. 15: 57/59, see paragraph 0062).
"wherein the cathode region, anode region, the first base region and the second base region having doping profiles to reduce temperature sensitivity of the thyristor memory cell" refers to a property of memory cell that arises from the disposition and relative doping concentrations of the regions. Paragraph [68] of Applicant's own disclosure sets forth that PNPN structure and the disclosed "doping profile has the advantage of making the thyristors less sensitive to temperature changes." Notably, Applicant has not disclosed any specific doping ranges, but rather just the PNPN stack with the doping profile being P+/N-/P-/N+ (from top to bottom). 
Examiner notes that the Luan device discloses a stack comprising the same order and same doping profile. Furthermore, Gupta teaches that the doping profile changes the temperature sensitivity of a thyristor (see col. 12, line 27). It would have been obvious to one of ordinary skill in the art from the teachings of Gupta and Luan to optimize the doping profile and arrive at the claim 1 limitation of reduced temperature sensitivity. The motivation to do so is that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Luan further discloses a set of assist-gate electrodes, each assist-gate electrode located between pairs of thyristor memory cells (FIG. 15: 80, see paragraph 0061), a portion of the assist-gate electrode adjacent to, but displaced from, the first base region of each thyristor memory cell pair to form an electrical coupling with the each of the thyristor memory cell pair (FIG. 15: 80 adjacent to but displaced from 57).
Luan disclose not explicitly disclose in each thyristor memory cell the cathode region adjoining a junction with the base region has a dopant concentration the same or slightly lower than that of the first base region. However, as discussed above, the optimization of the doping In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Luan discloses a semiconductor substrate (FIG. 15: P-Sub), wherein the plurality of thyristor memory cells are arranged over the substrate and each of the thyristor memory cells comprises a layered structure of alternating electrical conductivities, the layered structure arranged perpendicular to the substrate (FIG. 15: stacked arranged perpendicular to P-sub).
Regarding claim 3, Luan discloses the set of assist-gate electrodes are located between the set of cathode lines and the set of anode lines (FIG. 15: 80 located elevationally between 56 and 32 with 56 being attached to the anode lines and 32 being attached to the cathode lines).
Regarding claim 4, Luan discloses the set of assist-gate electrodes comprises a conductive material selected to control a bias voltage for a thyristor memory cell (see paragraph 0062), the bias voltage applied to the assist-gate electrode for switching the state of the thyristor memory cell (see paragraph 0063).
Regarding claim 5, Luan discloses the conductive material is polysilicon (see paragraph 0062).
Regarding claim 6, Luan discloses a portion of a second assist-gate electrode is adjacent to, but displaced from the second base region (FIG. 15: 80 on the opposite side is adjacent to but displaced from 57).
Regarding claim 7, Luan discloses the first assist-gate electrode and second assist-gate electrode are parallel to each other (FIG. 15: 80 on each side of the stack parallel to one another).
Regarding claim 8, under the broadest reasonable interpretation "a sufficiently low conductivity region such that application of the assist-gate electrode inverts the region to an opposite conductivity" refers to specific range of conductivity doping. Applicant's specification does not disclose any specific numerical values for such a range, but does disclose the region as being of P- conductivity type. Thus, under the broadest reasonable interpretation in view of the specification, a disclosure teaching a P- conductivity for the first base region reads on the claim. As such Luan discloses the first base region comprises a sufficient low conductivity region such that application of the assist-gate electrode inverts the region to an opposite conductivity (FIG. 15: 59 is P-).
Regarding claim 9, Luan discloses the first base region comprises a P-type conductivity region (FIG. 15: 59).
Regarding claim 20, Luan discloses an integrated circuit array of thyristor memory cells comprising:
a set of cathode lines (FIG. 2: KL, see paragraph 0036);
a set of anode lines (FIG. 2: AL, see paragraph 0036);
a plurality of thyristor memory cells arranged in an array, each thyristor memory cell having:
	a cathode region connected to a cathode line (FIG. 15: 32, see paragraph 0045) and an anode region connected to an anode line (FIG. 15: 56, see paragraph 0047),
	and a first base region comprising a first conductivity type region and a second base region comprising a second conductivity type region (FIG. 15: 57/59, see paragraph 0062),
wherein the anode region, the second base region and the first base region define a PNP bipolar transistor (FIG. 15: 56 is P, 57 is N, 59 is P), and the second base region, the first 
The limitation “gains of the PNP and NPN transistors having opposing temperature coefficients to reduce temperature sensitivity of the thyristor memory cell,” refers to devices and properties resultant from the disposition and doping concentrations of the regions. Luan teaches the PNPN structure, thus also teaching the defined transistors. Paragraph [68] of Applicant's own disclosure sets forth that PNPN structure and the disclosed "doping profile has the advantage of making the thyristors less sensitive to temperature changes." The spec further makes explicitly clear that the “gains” of the PNP and NPN transistors are a result of the doping. Notably, Applicant has not disclosed any specific doping ranges, but rather just the PNPN stack with the doping profile being P+/N-/P-/N+ (from top to bottom).
Furthermore, Gupta teaches that the doping profile changes the temperature sensitivity of a thyristor (see col. 12, line 27). It would have been obvious to one of ordinary skill in the art from the teachings of Gupta and Luan to optimize the doping profile and arrive at the claim 1 limitation of reduced temperature sensitivity. The motivation to do so is that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Luan disclose not explicitly disclose in each thyristor memory cell the cathode region adjoining a junction with the base region has a dopant concentration the same or slightly lower than that of the first base region. However, as discussed above, the optimization of the doping profiles of the thyristor, including the doping content within the cathode would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. The motivation to do so is that differences in concentration will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Luan discloses a semiconductor substrate (FIG. 15: P-Sub), wherein the plurality of thyristor memory cells are arranged over the substrate and each of the thyristor memory cells comprises a layered structure of alternating electrical conductivities, the layered structure arranged perpendicular to the substrate (FIG. 15: stacked arranged perpendicular to P-sub).
Regarding claim 22, Luan discloses the set of assist-gate electrodes are located between the set of cathode lines and the set of anode lines (FIG. 15: 80 located elevationally between 56 and 32 with 56 being attached to the anode lines and 32 being attached to the cathode lines).
Regarding claim 23, Luan discloses the set of assist-gate electrodes comprises a conductive material selected to control a bias voltage for a thyristor memory cell (see paragraph 0062), the bias voltage applied to the assist-gate electrode for switching the state of the thyristor memory cell (see paragraph 0063).
Regarding claim 25, Luan discloses a portion of a second assist-gate electrode is adjacent to, but displaced from the second base region (FIG. 15: 80 on the opposite side is adjacent to but displaced from 57).
Regarding claim 26, Luan discloses the first assist-gate electrode and second assist-gate electrode are parallel to each other (FIG. 15: 80 on each side of the stack parallel to one another).
Regarding claim 27, under the broadest reasonable interpretation "a sufficiently low conductivity region such that application of the assist-gate electrode inverts the region to an opposite conductivity" refers to specific range of conductivity doping. Applicant's specification 
Regarding claim 28, Luan discloses an integrated circuit array of thyristor memory cells comprising:
a set of cathode lines (FIG. 2: KL, see paragraph 0036);
a set of anode lines (FIG. 2: AL, see paragraph 0036);
a plurality of thyristor memory cells arranged in an array, each thyristor memory cell having:
	a cathode region connected to a cathode line (FIG. 15: 32, see paragraph 0045) and an anode region connected to an anode line (FIG. 15: 56, see paragraph 0047),
	and a first base region comprising a first conductivity type region and a second base region comprising a second conductivity type region (FIG. 15: 57/59, see paragraph 0062),
wherein the anode region, the second base region and the first base region define a PNP bipolar transistor (FIG. 15: 56 is P, 57 is N, 59 is P), and the second base region, the first base region and the cathode region define an NPN bipolar transistor (FIG. 15: 57 is N, 59 is P, 32 is N),
the anode region heavily positively doped and the second base region lightly positively doped (FIG. 15: 56 is P+ and 59 is P-).
Examiner notes the limitation “a PNP common emitter gain to provide a positive temperature coefficient for the defined PNP bipolar transistor, and a portion of the cathode region negatively doped the same or slightly less than the first base region is positively doped for a common emitter gain to provide a negative temperature coefficient for the defined NPN bipolar transistor for reduced temperature sensitivity of the thyristor memory cell,” refers to devices and properties resultant from the disposition and doping concentrations of the regions. Luan teaches the PNPN structure, thus also teaching the defined transistors. Paragraph [68] of Applicant's own disclosure sets forth that PNPN structure and the disclosed "doping profile has the advantage of making the thyristors less sensitive to temperature changes."
The spec further makes explicitly clear that the “gains” and temperature coefficients of the PNP and NPN transistors are a result of the doping. Notably, Applicant has not disclosed any specific doping ranges, but rather just the PNPN stack with the doping profile being P+/N-/P-/N+ (from top to bottom).
Furthermore, Gupta teaches that the doping profile changes the temperature sensitivity of a thyristor (see col. 12, line 27). It would have been obvious to one of ordinary skill in the art from the teachings of Gupta and Luan to optimize the doping profile and arrive at the claim 28 limitations related to properties associated with the doping profile. The motivation to do so is that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Luan discloses a semiconductor substrate (FIG. 15: P-Sub), wherein the plurality of thyristor memory cells are arranged over the substrate and each of the thyristor memory cells comprises a layered structure of alternating electrical conductivities, the layered structure arranged perpendicular to the substrate (FIG. 15: stacked arranged perpendicular to P-sub).
Regarding claim 30, Luan discloses the set of assist-gate electrodes are located between the set of cathode lines and the set of anode lines (FIG. 15: 80 located elevationally 
Regarding claim 31, Luan discloses the set of assist-gate electrodes comprises a conductive material selected to control a bias voltage for a thyristor memory cell (see paragraph 0062), the bias voltage applied to the assist-gate electrode for switching the state of the thyristor memory cell (see paragraph 0063).
Regarding claim 32, Luan discloses the conductive material is polysilicon (see paragraph 0062).
Regarding claim 33, Luan discloses a portion of a second assist-gate electrode is adjacent to, but displaced from the second base region (FIG. 15: 80 on the opposite side is adjacent to but displaced from 57).
Regarding claim 34, Luan discloses the first assist-gate electrode and second assist-gate electrode are parallel to each other (FIG. 15: 80 on each side of the stack parallel to one another).
Regarding claim 35, under the broadest reasonable interpretation "a sufficiently low conductivity region such that application of the assist-gate electrode inverts the region to an opposite conductivity" refers to specific range of conductivity doping. Applicant's specification does not disclose any specific numerical values for such a range, but does disclose the region as being of P- conductivity type. Thus, under the broadest reasonable interpretation in view of the specification, a disclosure teaching a P- conductivity for the first base region reads on the claim. As such Luan discloses the first base region comprises a sufficient low conductivity region such that application of the assist-gate electrode inverts the region to an opposite conductivity (FIG. 15: 59 is P-).



Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 7-9 that the optimization of the dopant concentrations would not have been obvious to one of ordinary skill in the art. 
Applicant first argues, absent any support or evidence, that “the limitations are more than mere optimizations” from the Gupta reference. Examiner notes that the claims differ from the primary reference, Luan, only in that the Luan does not explicitly disclose the claimed concentration relations. However, when Applicant presents persuasive evidence (as distinguished from unsupported attorney arguments) of certain conditions this prima facie case of obviousness can be overcome. It is well settled that mere differences in concentration do not support the patentability of the subject matter encompassed in the prior art. See MPEP 2144.05(II)(A) and  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
One way to rebut such a case is to show that the variable is not results-effective. To preemptively defeat such an argument, the rejection brings in the Gupta reference to show that it is known in the prior art that the doping profile is results-effective variable. Thus, Applicant’s arguments with respect to Gupta and optimization are not persuasive. In order to overcome the rejection Applicant must present persuasive evidence that the range is critical. For further guidance on what constitutes such evidence please see MPEP 716.02.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819